DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 4/5/2021, is acknowledged.  Claims 31-33, 35-37, 39-49 and 84 are pending. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33, 35-37, 39-49 and 84 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 40, 41, 45-48, 50-60 and 64-66of copending Application No. 16/635,469. Although the conflicting claims are not identical, they are not patentably distinct from each other because copending Application No. 16/635,469 claims a composition comprising a compound that anticipates the instant claimed invention. See, for instance, the 15* compound listed in instant claim 49 and the 18* compound listed in claim 60 of copending Application No. 16/635,469. 
.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 32, 47, 48 and 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suo et al. (WO 2015/134334).
	Suo et al. disclose Compound 2 on page 90, a compound of his formula (IV)



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and disclose pharmaceutical compositions comprising his compounds together with a pharmaceutical carrier which is useful for treating HCV and arresting tumor growth
{paragraphs [0008]-[0009] on page 6; paragraphs [0010]- [0013] on page 7; page 63 and page 80}. Therefore, Suo et al. anticipate the instant claimed invention.

Claim(s) 31, 32, 46 and 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dousson et al. (WO 2016/188943).
	Dousson et al. disclose and claim Example 2 on page 85 (and claim 9 on page 128),

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Dousson et al. anticipate the instant claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618